DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
With respect to dependent claims 33 and 84 (which have been cancelled and included in the independent claims), applicant argues “These references cannot combine to render the present invention obvious as claimed. In particular, as the Examiner has acknowledged, Vo-Dinh does not disclose that the processor controls the x-ray or high energy source during a booster treatment repeated on a periodic basis after an initial treatment of the diseased site. The Examiner turns to O'Brien in an attempt to supply such a teaching. However, O'Brien fails on that count. O'Brien teaches a method for photopheresis involving removing the patient's blood, and treating it outside the body by irradiating with UV radiation to activate the photopheresis drug. There is absolutely nothing within O'Brien regarding the use of a processor to control x-rays, gamma rays or electrons during a booster treatment repeated on a periodic basis after an initial treatment of the diseased site. A combination of the two cited references would not result in the present invention as claimed, but rather in a method where any extra treatments are performed by photopheresis as taught by O'Brien, by removing the patient's blood, irradiating the blood with UV (not X-rays, gamma rays or electrons) to directly activate the drug, then returning that blood to the patient. That is not the present invention and cannot suggest the present invention. As such, the rejection should be withdrawn”.
		The examiner is not persuaded. In [0029], O’Brien discloses “Preferably, the treatment method described herein is repeated at an interval of about once per week to about once every four weeks”. This will read on the claim limitation “a booster treatment repeated on a periodic basis after an initial treatment”. There is motivation to combine as O’Brien is also directed towards using ultraviolet light to activate a photoactivatable drug to treat a patient (e.g. see [0027]-[0028] of O’Brien and claims 1 and 52 of the applicant’s claims). The preferred photoactivatable drug in O’Brien is one of the same preferred photoactivatable drugs disclosed by the applicant, psoralen. (e.g. see [0029], [0031] of O’Brien and claims 20-22 of the applicant’s claims). The treatment disclosed by O’Brien may also be performed in vivo (e.g. see [0036]). Vo-Dinh teaches all other limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12-32, 34-36, 39-52, 54-57, 59-60, 63-83, 85-87, and 90-101, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo-Dinh et al. (Pub. No.: US 2011/0021970 A1); hereinafter referred to as “Vo-Dinh”, in view of O’Brien et al. (Pub. No.: US 2004/0062754); hereinafter referred to as “O’Brien”.
Regarding claims 1 and 52, Vo-Dinh discloses a system for imaging and treating a disease in a human or animal body, comprising: a pharmaceutical carrier including one or more phosphors which are capable of emitting ultraviolet or visible light into the body and which provide x-ray contrast (e.g. see [0201], [0205]); one or more devices (e.g. see [0362]) which infuse a diseased site with a photoactivatable drug and the pharmaceutical carrier; an initiation energy source (e.g. see [0363]) comprising an x-ray or high energy source which irradiates the diseased site with at least one of x-rays, gamma rays, or electrons to thereby initiate emission of said ultraviolet or visible light into the body; and a processor programmed to 1) produce images of the diseased site (e.g. see [0487], [0583], and [0585]) and 2) control a dose of said x-rays, gamma rays, or electrons to the diseased site for production of said ultraviolet or visible light at the diseased site to activate the photoactivatable drug (e.g. see [0369]).
Vo-Dinh discloses the processor controls the x-ray, gamma rays, or electrons (e.g. see [0363], [0369]) but is silent as to a booster treatment repeated on a periodic basis after an initial treatment of the diseased site. O’Brien teaches it is known to use such a modification as set forth in [0026]-[0031], and [0036], especially [0029], to provide more robust treatment over an extended duration rather than single dose treatment. It would have been obvious to one having ordinary skill in the art at the time the invention was made use a booster treatment repeated on a periodic basis after an initial treatment as taught by O’Brien in the system of Vo-Dinh, since said modification would provide the predictable results of more robust treatment over an extended duration rather than single dose treatment.
Regarding claims 3 and 54, Vo-Dinh discloses the phosphors comprise: a first plurality of energy-converting particles in the medium which, upon radiation from the x-ray source, radiate at a first energy lower than the x-ray source; and a second plurality of energy-converting particles which, upon radiation from the x-ray source, radiate at a second energy lower than the x-ray source (e.g. see [0201], [0204]).
Regarding claims 4 and 55, Vo-Dinh discloses a combination of the first and second plurality of energy-converting particles comprises a weighted composition, and emission from the weighted composition activates the photoactivatable drug (e.g. see [0201], [0204]).
Regarding claims 5 and 56, Vo-Dinh discloses emission overlaps an absorption spectrum of the photoactivatable drug (e.g. see [0201], [0204], [0383]).
Regarding claims 6 and 57, Vo-Dinh discloses the phosphors are injected nearby the diseased site for illumination of the photoactivatable drug to treat the diseased site (e.g. see [0095]-[0097], [0201], [0204], [0383]).
Regarding claims 8 and 59, Vo-Dinh discloses a source for an externally applied electric field or a magnetic field distribution which concentrates the phosphors at the diseased site (e.g. see [0399]).
Regarding claims 9 and 60, Vo-Dinh discloses the initiation energy source comprise an x-ray or high energy electron source utilizing carbon nanotubes as a source of electrons (e.g. see [0236]).
Regarding claims 12 and 63, Vo-Dinh discloses the phosphors comprise at least one of: phosphor particles; ionic doped phosphor particles; single crystal or poly-crystalline powders; single crystal or poly-crystalline monoliths; scintillator particles; a metallic shell encapsulating at least a fraction of a surface of the phosphors; a semiconductor shell encapsulating at least a fraction of a surface of the phosphors; and an insulator shell encapsulating at least a fraction of a surface of the phosphors; and phosphors of a distributed particle size (e.g. see [0234] [0571]).
Regarding claims 13 and 64, Vo-Dinh discloses the metallic shell comprises a plasmonic shell configured to enhance at least one of said absorption or said emission (e.g. see [0478]).
Regarding claims 14 and 65, Vo-Dinh discloses the phosphors comprise particles having a dielectric core (e.g. see [0416]).
Regarding claims 15 and 66, Vo-Dinh discloses the phosphors comprise a metallic shell at least partially covering said dielectric core and comprises at least one of Au, Ag, Cu, Ni, Pt, Pd, Co, Ru, Rh, or a combination thereof (e.g. see [0429], claim 8).
Regarding claims 16 and 67, Vo-Dinh discloses the phosphors comprise at least one of Y203; ZnS; ZnSe;MgS; CaS; Mn, Er ZnSe; Mn, Er MgS; Mn, Er CaS; Mn, Er ZnS; Mn,Yb ZnSe; MnYb MgS;CaWO4, YaTO4, YaTO4:Nb, BaSO4:Eu, La2O2S:Tb, BaSi2O;:Pb, NaI(Tl), CsI(Tl), CsI(Na), Csl(pure), CsF, KI(TI), Lil(Eu), BaF2, CaF, CaF2(Eu), ZnS(Ag), CaWO4, CdWO4, YAG(Ce) (Y3AlO1z(Ce)), BGO bismuth germanate, GSO gadolinium oxyorthosilicate, LSO lutetium oxyorthosilicate, LaCI(Ce), LaBr;(Ce), LaPO4; Ce, Tb (doped), and Zn2SiO4:Mn with Mn doped between 0.05-10% (e.g. see claim 11).
Regarding claims 17 and 68, Vo-Dinh discloses the phosphors comprise at least one of down conversion or up conversion media, and combinations and agglomerations thereof with or without plasmonic agents (e.g. see claim 11).
Regarding claims 18 and 69, Vo-Dinh discloses the one or more devices administer the photoactivatable drug in accordance with a volume of the diseased site (e.g. see [0203]).
Regarding claims 19 and 70, Vo-Dinh discloses an amount of the phosphors in the pharmaceutical carrier ranges from 0.1 to 0.66 milligrams of phosphor per cm3 of the volume of the diseased site, and a concentration of the photoactivatable drug in the pharmaceutical carrier ranges from 10 us/mL to 50 us/mL (e.g. see [0201]-[0205]).
Regarding claims 20 and 71, Vo-Dinh discloses the photoactivatable drug comprises a psoralen compound mixed with the phosphors (e.g. see [0217]).
Regarding claims 21 and 72, Vo-Dinh discloses the photoactivatable drug is selected from psoralens, pyrene cholesteryloleate, acridine, porphyrin, fluorescein, rhodamine, 16-diazorcortisone, ethidium, transition metal complexes of bleomycin, transition metal complexes of deglycobleomycin organoplatinum complexes, alloxazines, vitamin Ks, vitamin L, vitamin metabolites, vitamin precursors, naphthoquinones, naphthalenes, naphthols and derivatives thereof having planar molecular conformations, porphorinporphyrins, dyes and phenothiazine derivatives, coumarins, quinolones, quinones, and anthroquinones (e.g. see [0217]).
Regarding claims 22 and 73, Vo-Dinh discloses the photoactivatable drug comprises a psoralen, a coumarin, a porphyrin or a derivative thereof (e.g. see [0217]).
Regarding claims 23 and 74, Vo-Dinh discloses the photoactivatable drug comprises s 8-MOP, TMP, or AMT (e.g. see [0291]).
Regarding claims 24 and 75, Vo-Dinh discloses the photoactivatable drug comprises one selected from 7,8-dimethyl-10-ribityl, isoalloxazine, 7,8,10-trimethylisoalloxazine, 7,8-dimethylalloxazine, isoalloxazine-adenine dinucleotide, alloxazine mononucleotide, aluminum (III) phthalocyanine tetrasulonate, hematophorphyrin, and phthadocyanine (e.g. see claim 209).
Regarding claims 25 and 76, Vo-Dinh discloses the photoactivatable drug is coupled to a carrier that is capable of binding to a receptor at the diseased site (e.g. see [0202], [0203]).
Regarding claims 26 and 77, Vo-Dinh discloses the carrier is one selected from insulin, interleukin, thymopoietin or transferrin (e.g. see [0286]).
Regarding claims 27 and 78, Vo-Dinh discloses the receptor is one selected from nucleic acids of nucleated cells, antigenic sites on nucleated cells, or epitopes (e.g. see [0287]).
Regarding claims 28 and 79, Vo-Dinh discloses the photoactivatable drug has an affinity for a tumor at the diseased site (e.g. see [0286], [0299]).
Regarding claims 29 and 80, Vo-Dinh discloses the photoactivatable drug is capable of being absorbed by a tumor at the diseased site (e.g. see [0484]).
Regarding claims 30 and 81, Vo-Dinh discloses the photoactivatable drug is a DNA intercalator or a halogenated derivative thereof (e.g. see claim 219).
Regarding claims 31 and 82, Vo-Dinh discloses the initiation energy source delivers a controlled radiation dose to the phosphors for activation of the photoactivatable drug (e.g. see [0369]).
Regarding claims 32 and 83, Vo-Dinh discloses the controlled radiation dose causes an auto-vaccine effect in the human or animal body (e.g. see claim 218).
Regarding claims 34-36 and 85-87, Vo-Dinh discloses the claimed invention except for the processor controls the x-ray or high energy source during a booster treatment repeated on a periodic basis after an initial treatment of the diseased site, at least one of phosphor concentration, photoactivatable drug concentration, and the radiation dose is increased by a factor of at least two times, five times, or ten times respective initial values, the booster treatment produces psoralen-modified cancer cells or X-ray modified cancer cells, and the booster treatment produces radiation damaged cancer cells. O’Brien teaches that it is known to use such a modification as set forth in [0021]-[0022], [0026]-[0031], and [0036] to provide a more consistent treatment regimen throughout the expiration of the disease. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the booster treatments disclosed by O’Brien in the system/method of Vo-Dinh, since said modification would provide the predictable results of a more consistent treatment regimen throughout the expiration of the disease.
Regarding claims 39 and 90, Vo-Dinh discloses the processor controls the x-ray or high energy source to at least one of: simultaneously provide 1) a controlled radiation dose for activation of the photoactivatable drug and 2) an image-forming beam; or rotationally direct the controlled radiation dose about a rotational axis to minimize radiation loading at a surface of the human or animal body (e.g. see [0105] [0273] [0369]).
Regarding claims 40 and 91, Vo-Dinh discloses the initiation source further comprises an infrared source and the phosphors up-convert infrared radiation from the infrared source into at least one of visible or ultraviolet light (e.g. see [0272] [0385] [0415] [0492]).
Regarding claims 41 and 92, Vo-Dinh discloses a source of at least one of visible light, infrared light, or microwave radiation for irradiation of the diseased site (e.g. see [0189]).
Regarding claims 42 and 93, Vo-Dinh discloses said source of the visible light, infrared light, or microwave radiation produces supplemental radiation which mediates, initiates or enhances treatment of the diseased site or provides diagnostic radiation for analysis the diseased site (e.g. see [0189]).
Regarding claims 43 and 94, Vo-Dinh discloses the initiation energy source directs radiation to at least one of a tumor or a malignancy (e.g. see [0203]).
Regarding claims 44 and 95, Vo-Dinh discloses the initiation energy source directs radiation to at least one of a eukaryotic cell, a prokaryotic cell, a subcellular structure, an extracellular structure, a virus or prion, a cellular tissue, a cell membrane, a nuclear membrane, cell nucleus, nucleic acid, mitochondria, ribosome, or other cellular organelle (e.g. see claims 94-99, [0199]).
Regarding claims 45 and 96, Vo-Dinh discloses the initiation energy source directs said radiation to the diseased site in a pulsed manner having an on and off time (e.g. see [0013] [0272]).
Regarding claims 46 and 97, Vo-Dinh discloses the initiation energy source directs said radiation to a tumor or a malignancy in a pulsed manner having an on and off time (e.g. see [0013] [0272]).
Regarding claims 47 and 98, Vo-Dinh discloses the initiation energy source directs said radiation to the diseased site such that the on time activates the phosphor and the off time is long enough for decay of phosphor light emission (e.g. see [0013] [0272]).
Regarding claims 48 and 99, Vo-Dinh discloses the initiation energy source directs said radiation to the diseased site according to a predetermined radiation protocol such that a predetermined change occurs in the diseased site (e.g. see [0095], [0189], [0298], [0304]).
Regarding claims 49 and 100, Vo-Dinh discloses said predetermined change at least one of 1) affects a prion, viral, bacterial, fungal, or parasitic infection, 2) comprises at least one of one of tissue regeneration, inflammation relief, pain relief, immune system fortification, or 3) comprises at least changes in cell membrane permeability, up-regulation and down-regulation of adenosine triphosphate and nitric oxide (e.g. see [0199], claims 100, 104, 105, 107).
Regarding claims 50 and 101, Vo-Dinh discloses the initiation energy source directs for said radiation palliative radiation to the diseased site to provide symptomatic relief (e.g. see [0012], [0188]-[0189], claim 104).
Regarding claim 51, Vo-Dinh discloses irradiating comprises directing for said radiation palliative radiation to the diseased site to provide symptomatic relief (e.g. see claim 218).
Claims 2 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo-Dinh in view of Bourke et al. (WIPO Publication WO 2013/009688); hereinafter referred to as “Bourke”.
Regarding claims 2 and 53, Vo-Dinh discloses the claimed invention but is silent as to the initiation energy source comprises an x-ray source configured to generate x-rays from a peak applied cathode voltage at or below 300 kVp, at or below 200 kVp, at or below 120 kVp, at or below 105 kVp, at or below 80 kVp, at or below 70 kVp, at or below 60 kVp, at or below 50 kVp, at or below 40 kVp, at or below 30 kVp, at or below 20 kVp, at or below 10 kVp, or at or below 5 kVp. Bourke teaches that it is known to use such a modification as set forth in the abstract and figures 4B, 6B to provide enough energy to spark the emission reaction but not too much to cause damage to nearby tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use X-Rays in the disclosed energy ranges as taught by Bourke in the system/method of Vo-Dinh, since said modification would provide the predictable results of enough energy to spark the emission reaction but not too much to cause damage to nearby tissue.
Claims 7 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo-Dinh in view of Yadev et al. (Patent No.: US 6,716,525); hereinafter referred to as “Yadav”.
Regarding claims 7 and 58, Vo-Dinh discloses the claimed invention except for the phosphors injected nearby the diseased site comprise a mixture of micron-size and nanometer-size particles. Yadev teaches that it is known to use such a modification as set forth in column 19 lines 4-13 and 18-20 to provide improved stability and light emitting efficiency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a mixture of micron-size and nanometer-size particles for the injected phosphors as taught by Yadev in the system/method of Vo-Dinh, since said modification would provide the predictable results of improved stability and light emitting efficiency.
Claims 10-11 and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo-Dinh in view of Koyakutty et al. (Pub. No.: US 2012/0184495); hereinafter referred to as “Koyakutty”.
Regarding claims 10-11 and 61-62, Vo-Dinh discloses the claimed invention except for the processor assembles said images of the diseased site into tomographic views of the diseased site and the processor assembles images of a tumor or a malignancy. Koyakutty teaches that it is known to use such a modification as set forth in [0059], [0068], and [0071] to provide more accurately assess malignant tissue against healthy tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use tomography to diagnose the tissue as taught by Koyakutty in the system/method of Vo-Dinh, since said modification would provide the predictable results of more accurately assess malignant tissue against healthy tissue.
Claims 37-38 and 88-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo-Dinh and O’Brien in view of Gerrans et al. (Pub. No.: US 2012/0259268); hereinafter referred to as “Gerrans”.
Regarding claims 37-38 and 88-89, Vo-Dinh and O’Brien disclose the claimed invention except for a period between booster treatments is delayed according to a tolerance level of the human or animal body for radiation-modified cells generated during the booster treatment and the period between booster treatments is delayed such that no tolerance is developed for the radiation-modified cells. Gerrans teaches that it is known to use such a modification as set forth in ([0007] [0074] [0079] [0083]) to prevent development of radiation-resistance within a tumor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a delay period between booster treatments as taught by Gerrans in the system/method of Vo-Dinh and O’Brien, since said modification would provide the predictable results of prevention of development of radiation-resistance within a tumor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792